People ex rel. Bacchus v Brann (2020 NY Slip Op 03060)





People v Brann


2020 NY Slip Op 03060


Decided on May 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2020

Acosta, P.J., Richter, Mazzarelli, Webber, González, JJ.


11671 451075/20 30046/20 Dkt. CR-36562-19NY

[*1]In re The People of the State of New York, ex rel. Alisha Bacchus, on behalf of David Pamblanco, Petitioner-Appellant,
vCynthia Brann, Commissioner, New York City Department of Correction, Respondent-Respondent.


Janet E. Sabel, The Legal Aid Society, New York (Alma Magaña of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rachel Polisner of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Marisol Martinez Alonso,J.), entered on or about November 15, 2019, denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously affirmed, without costs.
We find that the writ of habeas corpus was properly denied (see  CPLR 7010).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 28, 2020
CLERK